      Case 4:20-cv-00985-A Document 15 Filed 12/23/20   Page 1 of 9 PageID 54
                                                              _ , U.S. lJISTl<iCT COU!n'
                                                            NORflfllllN l)J.'!Tl'1CT OF T!!XAR

                   IN THE UNITED STATES DISTRICT CO
                        NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION


LAMONNE OSHE IVORY,                    §
                                       §
             Movant,                   §
                                       §
vs.                                    §   NO. 4:20-CV-985-A
                                       §   (NO. 4:18-CR-015-A)
UNITED STATES OF AMERICA,              §
                                       §
             Respondent.               §


                       MEMORANDUM OPINION AND ORDER

        Came on for consideration the motion of Lamonne Oshe Ivory,

movant, under 28 U.S.C. § 2255 to vacate, set aside, or correct

sentence. The court, having considered the motion, the

government's response, the record, including the record in the

underlying criminal case, No. 4:18-CR-015-A, and applicable

authorities, finds that the motion should be denied.

                                      I.

                                  Background

        Information contained in the record of the underlying

criminal case reflects the following:

        On March 27, 2018, movant was named in a five-count

superseding indictment, charging him in count one with being a

felon in possession of a firearm, in violation of 18 U.S.C.

§§    922 (g) (1) and 924 (a) (2), in count two with conspiracy to

possess with intent to distribute cocaine, in violation of 21
      Case 4:20-cv-00985-A Document 15 Filed 12/23/20                            Page 2 of 9 PageID 55



U.S.C.       §   846, in count three with possession with intent to

distribute a mixture and substance containing a detectable

amount of cocaine, in violation of 21 U.S.C.                                     §§    84l(a) (1) and

 (b) (1) (C), in count four with possession with intent to

distribute a mixture and substance containing a detectable

amount of heroin, in violation of 21 U.S.C.                                     §§    841(a) (1) and

 (b) (1) (C), and in count five with possession of a firearm in

relation to a drug trafficking crime, in violation of 18 U.S.C.

§   924 (c) (1) (A). CR Doc.' 44.

           Defendant filed a motion to suppress search and arrest, CR

Doc. 24, and a motion to suppress illegally obtained evidence

and the fruits thereof. CR Doc. 25. He later filed a motion to

suppress search of cellular phones. CR Doc. 41. The court heard

the motions, CR Doc. 53, and denied them. CR Doc. 58.

         Movant was tried by a jury, which found him guilty on all

counts. CR Doc. 69. The probation officer prepared a presentence

report       ("PSR"), which reflected that movant's base offense level

was 20. CR Doc. 71,                 1   43. He received a two-level enhancement

because the offense involved between three and seven firearms,

Id.    1   43    (second such paragraph), and a two-level enhancement

because a firearm was stolen. Id.                            1   44. Based on a total offense



1
  The "CR Doc. __" reference is to the number of the item on the docket in the underlying criminal case, No. 4: 18-
CR-015-A.
                                                         2
     Case 4:20-cv-00985-A Document 15 Filed 12/23/20                          Page 3 of 9 PageID 56



level of 24 and a criminal history category of III, the

guideline imprisonment range was 63 to 78 months. Id.                                         1   98.

Movant filed objections, CR Doc. 92, and the probation officer

prepared an addendum to the PSR. CR Doc. 74. In particular, the

probation officer agreed with one of movant's objections, which

resulted in his having a criminal history category of II and a

guideline imprisonment range of 57 to 71 months.                                     Id.

        On August 31, 2018, movant was sentenced to terms of

imprisonment of 71 months as to each of counts 1, 2, 3, and 4 of

the superseding indictment, to run concurrently with each other,

and to a term of 60 months as to count 5 of the superseding

indictment, to run consecutively to the sentences imposed in

counts 1-4, for an aggregate sentence of 131 months. CR Doc. 88.

Movant appealed, CR Doc. 90, and the judgment and sentence were

affirmed. United States v. Ivory, 783 F. App'x 325 (5th Cir.

2019).

                                                     III.

                                      Grounds of the Motion

        Movant urges two grounds in support of his motion. First,

he says that his counsel was ineffective "having failed in his

duties and obligations" to movant. Doc.' 1 at PageID 3 4. Second,


2The "Doc. 1' reference is to the number of the item on the docket in this civil action.
3The "PagelD __" reference is to the page number assigned by the court's elech·onic filing system and is used
because the typewritten page numbers on the form used by movant are not the actual page numbers of the document.
                                                       3
     Case 4:20-cv-00985-A Document 15 Filed 12/23/20   Page 4 of 9 PageID 57



he says that the indictment "improperly combined elements of

both 18 U.S.C.     [§]   924(c) offenses for which [movant]      is

actually innocent." Id. at PageID 5. Movant also filed a

memorandum in support of his motion. Doc. 6.

                                     III.

                              Standards of Review

A.     28   u.s.c. §   2255

       After conviction and exhaustion, or waiver, of any right to

appeal,     courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165     (1982); United States v. Shaid, 937 F.2d 228, 231-

32   (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.

       Section 2255 does not offer recourse to all who suffer

trial errors.     It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037       (5th Cir. Unit A Sept. 1981). In other

                                      4
      Case 4:20-cv-00985-A Document 15 Filed 12/23/20    Page 5 of 9 PageID 58



words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974)

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Further, if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F.2d 439,

441    (5th Cir. 1979)    (citing Buckelew v. United States, 575 F.2d

515, 517-18 (5th Cir. 1978)).

B.      Ineffective Assistance of Counsel Claims

        To prevail on an ineffective assistance of counsel claim,

movant must show that       (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687             (1984); see also

Missouri v. Frye,      566 U.S. 133, 147 (2012).        • [Al   court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.• Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

                                       5
        Case 4:20-cv-00985-A Document 15 Filed 12/23/20                             Page 6 of 9 PageID 59



undermined the proper functioning of the adversarial process

    that the trial cannot be relied on as having produced a just

result." Cullen v. Pinholster, 563 U.S. 170, 189 (2011)                                                 (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282                                                  (5th

Cir. 2000).

                                                          IV.

                                                      Analysis

           Under his first ground, movant makes a number of arguments

regarding his counsel. These are discussed under the heading

"supporting facts." Doc.                        6 at PageID 28.'

           Movant first says that his counsel failed to challenge the

veracity of the search warrant. Id. He is mistaken. His counsel

filed three separate motions to suppress. The court heard

evidence and overruled the motions. Movant does not explain what

more counsel could have done.



4
    The cornt is using the '1 PagcID" reference as to Doc. 6 because the pages of that document appear to have been
filed out of order.
                                                            6
   Case 4:20-cv-00985-A Document 15 Filed 12/23/20   Page 7 of 9 PageID 60



        Movant next argues that his counsel failed to prepare.

Under this subheading, he says that his counsel failed to

conduct an adequate investigation, but he does not say what such

an investigation would have entailed or how it would have

changed the outcome. He concludes with the false statement that

counsel's failures "left [movant] with no choice but to plead

guilty to the charges against him." Id. at PageID 22. Movant has

failed to adequately support this contention. United States v.

Green, 882 F.2d 999, 1003     (5th Cir. 1989) (one who alleges

failure to investigate must allege with specificity what the

investigation would have revealed and how it would have altered

the outcome of the case).

        Movant next alleges that his counsel •accepted the

prosecution's version of facts as true." Doc. 6 at PageID 22-23.

He refers to erroneous assertions listed in the PSR, but does

not explain what he means. He also discusses counsel's alleged

failure to object to facts used at sentencing. Id. at PageID 23-

24. Again, the allegations are conclusory. The only specific

facts    (which are described as the •primary facts" supporting his

challenges) to which movant refers are that he was not a

resident of the home where the search warrant was executed and

that he was not listed on any rental agreement. These arguments

were raised and considered at the suppression hearing. That

                                    7
   Case 4:20-cv-00985-A Document 15 Filed 12/23/20   Page 8 of 9 PageID 61



movant lost his challenge does not mean that he received

ineffective assistance of counsel.

     Under his second ground, movant argues that the indictment

improperly combined elements of both 18 U.S.C. § 924(c)

offenses. Doc. 6 at PageID 24-25         (citing United States v. Combs,

369 F.3d 925   (6th Cir. 2004) (holding that section 924(c)

criminalizes two separate offenses, use or carriage and

possession of firearms)). He did not raise this ground on appeal

and cannot raise it here. Shaid, 937 F.2d at 232. In any event,

Count Five of the superseding indictment is not duplicitous. It

charges movant with possession of firearms in furtherance of a

drug trafficking crime. CR Doc. 44 at 5. He claims that he did

not possess any firearms, but the jury found otherwise. Movant

cannot prevail on this ground.

     Finally, the court notes that many of the arguments raised

in the motion were raised on appeal and determined to be without

merit. Ivory, 783 F. App'x at 327-30. This is not the proper

place to rehash his arguments. Moore, 598 F.2d at 441.

                                    V.

                                  Order

     The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.    § 2255 be, and is hereby, denied.


                                    8
   Case 4:20-cv-00985-A Document 15 Filed 12/23/20   Page 9 of 9 PageID 62



     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2), for the reasons discussed herein, the court further
ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED December 23, 2020.




                                    9
